Citation Nr: 1212743	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  04-13 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for glaucoma.  In September 2007 and October 2009 the Board remanded the claim for additional development.  

In July 2010, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing is of record.  

In January 2011, the Board again remanded the claim for additional development.


FINDINGS OF FACT

1.  The Veteran was an amateur boxer in service.  While boxing, he sustained injuries to his head, including in the area of his eyes.  

2.  The Veteran's bilateral primary open angle glaucoma developed many years after his separation from service and is not related to his service or to any aspect thereof, including to trauma in the area of the eyes sustained while boxing.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in  substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1) (2011); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Notice was provided to the Veteran in February 2003, prior to the initial adjudication of his claim in April 2003.  The content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify, except that it did not include the Dingess notice elements (notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded).  Notice in accordance with Dingess was provided to the Veteran in June 2008, after the initial adjudication of his claim.  The timing defect was cured by a readjudication of the issue in August 2009.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007) (holding that timing deficiencies in VCAA notice are cured by readjudication in a supplemental statement of the case).

With respect to VA's duty to assist, the RO attempted to obtain all medical records identified by the Veteran.  The Veteran's service treatment records are in the claims file.  VA and private treatment records are in the claims file.  VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified any other treatment records aside from those that are already of record.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran underwent VA examination of the eyes in March 2011.  The examination was thorough and consistent with the Veteran's treatment records.  Additionally, the examiner provided a detailed opinion supported by an adequate rationale.  Accordingly, the examination as a whole was adequate and may be considered in deciding the claim of entitlement to service connection for glaucoma.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

In July 2010, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Based upon the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Glaucoma

The Veteran contends that his glaucoma is related to head trauma sustained while amateur boxing in service.  In July 2010 testimony before the Board, the Veteran described sustaining numerous blows to the head and eyes in different boxing matches, including one blow that resulted in loss of consciousness.  He stated that glaucoma was common in former boxers, and he had not sustained any additional head trauma since his separation from service.  As glaucoma is often related to a history of boxing, he asserts that he is entitled to service connection.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  The Veteran's glaucoma, however, is not a disease for which service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

The Veteran's service treatment records are negative for any abnormality of the eyes, including glaucoma.  On examination in January 1975, prior to his separation from service, the Veteran had 20/25 vision in both eyes.  There were no findings consistent with glaucoma.

The Veteran's service records corroborate his report of boxing in service.  They do not, however, show that the Veteran received treatment for complaints related to sustaining head trauma, or that any findings consistent with such trauma were made during service.  The Veteran acknowledges that his service treatment records are devoid of such notations.  He asserts, however, that he did not seek treatment for such injuries because he wanted to continue to box, and feared that he would not be able to do so if he sought medical treatment.  

Despite that the Veteran's service treatment records do not demonstrate that he sustained head trauma in service, the Veteran is competent to report sustaining such trauma, and his assertions in this regard are credible.  In addition, based upon the Veteran's lay reports, and the conclusions of a VA examiner and private physician, in a January 2011 decision, the Board granted service connection for a cervical spine disability and a headache disorder related to head trauma sustained in service.  Accordingly, the question before the Board is whether the Veteran's glaucoma is related to the head trauma he sustained in service.  As will be explained below, a preponderance of the evidence is against such a finding. 

Post-service treatment records show that the Veteran has been followed for primary open angle glaucoma since June 1998.  At that time, the Veteran complained of difficulty focusing and reading.  Examination findings were suspect for glaucoma, and subsequent evaluation confirmed the diagnosis.  Records dated through March 2011 do not show that the Veteran reported to treating clinicians that he felt that his glaucoma was related to his active service.  Treating clinicians have not offered an opinion regarding the etiology of the Veteran's glaucoma.

In January 2011, the Board remanded the claim for the purpose of obtaining an opinion addressing the etiology of the Veteran's glaucoma, to specifically include whether his glaucoma was related to head trauma sustained while boxing in service.  

On VA examination of the eyes in March 2011, the Veteran stated that in approximately the year 2000, he noticed a change in his vision associated with headaches.  He additionally reported a history of amateur boxing during service, as a result of which he had been knocked unconscious on several occasions.  

Examination of the eyes resulted in an assessment of bilateral open angle glaucoma.  In addressing whether the Veteran's glaucoma was related to his history of boxing and head trauma in service, the examiner noted that although it was common for non-specific visual symptoms to appear years after a person had experienced traumatic brain injury, as the Veteran had, in the instant case it was less likely than not that the Veteran's open angle glaucoma was caused by his experiences boxing in service.  The examiner explained that glaucoma secondary to trauma was usually unilateral, and was usually characterized by the presence of angle recession.  As the Veteran had bilateral glaucoma without angle recession, it was less likely than not that his glaucoma was related to trauma sustained in service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).

In determining whether service connection for glaucoma is warranted, the Board has considered the Veteran's statements asserting a relationship between his glaucoma and active duty service.  See 38 U.S.C.A. § 1154(a) (requiring that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits).  In the instant case, the Board finds that although the Veteran is competent to describe his symptoms, as such requires personal knowledge rather than medical expertise, he is not competent to diagnose glaucoma or relate his glaucoma to injuries sustained while boxing in service.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that knowledge, skill, experience, training or education is necessary for an etiological opinion where the veteran is not competent to identify the medical condition and its cause); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that a professional medical opinion is not required to establish a nexus if a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  As the Veteran is not competent to provide an opinion relating his glaucoma to injuries sustained while boxing in service, his lay statements attesting to such a relationship are entitled to little probative weight.

Upon consideration of all of the evidence of record, the Board finds, for the reasons explained above, that the March 2011 VA examiner's opinion is the most probative evidence of record and carries the most probative weight on the question of whether the Veteran's glaucoma is related to his service.  As the competent evidence of record (the March 2011 VA opinion) weighs against the claim, the Board finds that the preponderance of the evidence is against the claim and service connection is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for glaucoma is denied.


____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


